Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1. 	The Final Action is in response to the application filed on 05/03/2018 and the Amendment and Remark filed on 9/30/2021.
2.	Claims 1, 6, 10, 15, and 16 are amended.
3.	Claims 1-20 are pending

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4, 5, 13, 14, 19 and 20, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Appropriate action is required. 

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
10.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:

11.	In claim 1, corresponding and representative claims 10 and 16, the limitations that define an abstract idea (in bold) are below: 
A method comprising: 
receiving, by a processor over a network, information associated with a severe weather event; 
determining, by the processor, a location of impact of the event, wherein the location of impact of the event is associated with a geographical area; 
based on the location of impact, determining, by the processor, a first geographical zone associated with the event and a second geographical zone associated with the event; 
for each geographical zone, determining, by the processor, an access level to guideline system rules; 
determining, by the processor, a location of a first physical property in the geographical area;  
based on the determined location of the first physical property and the determined access level to guideline system rules, determining, by the processor, the first physical property qualifies for contractor inspection;
receiving, by the processor via the network, information associated with a first contractor and a second contractor:
determining, by the processor, a quality rating for each contractor; 
based on the determined quality rating for each contractor, the access level to guideline system rules, and the determined location of the first physical property, determining, by the processor, the first contractor is qualified to operate as an inspector for the first physical property;
automatically generating, by the processor, an inspection workflow associated with the first physical property in response to determining the first physical property qualifies for contractor inspection and determining the first contractor is qualified to operate as an inspector for the first physical property, wherein the inspection workflow is based on the determined location of the first physical property; and 
transmitting the workflow to a user device associated with the first contractor over the network.

12.	These claims 1, and corresponding claims 10 and 16, are steps describe receiving, determining, associating and transmitting data including the geographical location for an event (i.e. disaster, weather, catastrophe) using concepts relating to certain methods of organizing human activity, more specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).   
13.	Additionally, independent claim 1, corresponding claims 10 and 16,  further recite components of the abstract idea of “processor”, “network connection”, and  “non-transitory computer readable storage medium”. The individual computing components in the claims are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. The limitations does no more than generally linking a judicial exception to a particular technological environment. See MPEP 2106.05 (h). Here, the judicial exception is not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
14.	The above interpretation of the computing components are consistent with Applicant’s specification which describes the technological platform in broad, indiscriminant terms:
a.	As illustrated in Fig. 2, the guideline management system 116 may comprise a power module 232, a network interface 228, one or more drivers 224, one or more processors 220, and/or a memory device 204. (Specification: Paragraph [0051]) 
b.	the communication network 104 may comprise any type of known communication medium or collection of communication media and may use any type of protocols to transport messages between endpoints. The communication network 104 may include wired and/or wireless communication technologies. The Internet is an example of the communication network 104 that constitutes an Internet Protocol (IP) network consisting of many computers, computing networks, and other communication devices located all over the world, which are connected through many telephone systems and other means. Other examples of the communication network 104 include, without limitation, a standard Plain Old Telephone System (POTS), an Integrated Services Digital Network (ISDN), the Public Switched Telephone Network (PSTN), a Local Area Network (LAN), a Wide Area Network (WAN), a Voice over Internet Protocol (VoIP) network, a Session Initiation Protocol (SIP) network, a cellular network, and any other type of packet-switched or circuit-switched network known in the art. In addition, it can be appreciated that the communication network 104 need not be limited to any one network type, and instead may be comprised of a number of different networks and/or network types. The communication network 104 may comprise a number of different communication media such as coaxial cable, copper cable/wire, fiber-optic cable, antennas for transmitting/receiving wireless messages, and combinations thereof. (Specification: Paragraph [0055])
c.	The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. (Specification: Paragraph [0141], [0142])
15.	Based on the above descriptions, the additional components and limitations are comparable to devices available in the relevant field. Alternatively, these statements in applicant's disclosure imply that commercially available products could be used for these additional elements. These additional components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies.
16.	Finally, taken together, the additional elements of claim 1, corresponding claims 10 and 16, have been considered, the claims do not recites additional elements that integrate the exception into a practical application of that exception and are not ordered combinations as defined by the courts.
17.	Dependent claim 2-6, and corresponding claims 11-15 and 17-20, and claims 7-9 further recite the limitation of  wherein the first and second contractors comprise one or more of approved inspectors and candidate inspectors, determining an accuracy of the determined first and second geographical zones associated with the event based on one or more scopes of repair, based on the determined accuracy, determining no adjustments to the first and second geographical zones are required, and enforcing the determined access level to guideline system rules based on a location the first property,  receiving one or more scopes of repair,  receiving contractor authentication information associated with the received contractor information, and based on the received contractor authentication information, determine the contractor is qualified to operate as an inspector. These limitations do not transform the abstract idea but merely elaborates on how the abstract idea in the independent claims may be implemented which is implementing certain methods of organizing human activity (i.e. steps that describe receiving, determining, and associating data for an event workflow associated with an event including contractors and geographical area (i.e. collected and displayed a specified manner)).
18.	The additional component of the abstract idea of “processor” and the additional element of “computer-readable code”. The additional component and elements are recited broadly and is mere instructions to implement the abstract idea. Therefore, claims 2-6, and corresponding claims 11-15 and 17-20, and claims 7-9 are directed to one or more ineligible judicial exceptions without any significant or meaningful additional elements to make the claims eligible.
19.	In summary, the dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
23.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nikipelo et. al (US Patent Application Publication No.: 2009/0234690; known hereafter as Nikipelo) and in further view of Loveland et. al. (US Patent Application Publication No.: 2005/0102394; known hereafter as Loveland)

24.	In claim 1: Nikipelo disclose,
A method comprising: (i.e., a method and system for workflow monitoring and regulatory compliance) (Nikipelo: Paragraph [0017], [0018], [0019])
receiving, by a processor over a network (i.e., system may be provided on a network including the system and its modules may be located in a central server in the network) (Nikipelo: Paragraph [0080],[0085]), information associated with a severe weather event; (i.e.  the alert or notice may be sent out via standard communication channels, such as by email. Once the disaster setting is acknowledged at the municipal or provincial/state level, the related map may turn red., The Emergency Response Module 208 may provide a weather data interface, e.g. for store tracking, travel projections and notifications. The weather data interface may allow for automatic weather warnings) (Nikipelo: Paragraph [0066], [0067])
determining, by the processor, a location of impact of the event, (i.e, the system may be able to share non-confidential data (e.g., the location and size of the emergency) between several other customers and/or government agencies in order to provide instant or timely and efficient coordination.) wherein the location of impact of the event is associated with a geographical area; (i.e., information may be gathered based on the geographical location and requirement of the emergency response plan, the Asset Management Module 202 interacts with the other modules based on the daily activity of the worker, the location of the worker and the actual job site where the work is taking place, as well as which physical asset or resource)   (Nikipelo: Paragraph [0029],[0036],[0061],[0064])
based on the location of impact, determining, by the processor, a first geographical zone associated with the event  (i.e., once an event is noted the latitude and longitude may be entered and the location may be displayed on the map and the map may show a larger geographical area include zoning information and particular geographic areas,), and a second geographical zone associated with the event;(i.e., once an event is noted the latitude and longitude may be entered and the location may be displayed on the map and the map may show a larger geographical area include zoning information and particular geographic areas,) (Nikipelo: Paragraph [0064], [0082], [0084]. Fig.5)
for each geographical zone, determining, by the processor, an access level to guideline system rules; ( i.e., the asset management module interacts with the other modules based on the actual job site where the work is taking place, as well as which physical asset or resource is being used interacts with the Regulatory Compliance Module aims to identify the regulatory requirements required to ensure regulatory compliance and to validate that those requirements have been met (e.g., by using other modules or by performing the appropriate activities). The Regulatory Compliance Module 214 may provide reporting and statistical data at a management level to indicate the level of regulatory compliance whereas the high level diagram indicating different aspects of workflow management and regulatory compliance that may be monitored or managed through the system. A user may access the system, and use the system for managing rights) (Nikipelo: Paragraph [0024], [0036], [0075])
determining, by the processor, a location of a first physical property in the geographical area; (i.e., information may be gathered based on the geographical location and the map may show a larger geographical area and the map may include information about sustainable resources, and may include zoning information and once an event is noted the latitude and longitude may be entered (e.g., using LSD conversion) and the location may be displayed on the map, including distances from the event to the closest resources such as hospitals, shelters) (Nikipelo: Paragraph [0061], [0064],[0065], [0082], [0084]) 
determining the location of the first physical property is within one of first and second geographical zones (i.e., may include information such as types of structures,  logistical information within a geographical area and information around the buildings including the interface may also include a map may show a larger geographical area,) (Nikipelo: Paragraph [0059], [0082]) 
based on the determined location of the first physical property and the determined access level to guideline system rules,(i.e., different aspects of workflow management and regulatory compliance that may be monitored or managed through the system. A user may access the system, and use the system for managing rights and management of work sites where the regulatory compliance module identify the regulatory requirements required to ensure regulatory compliance and to validate that those requirements have been met and aims to identify the tasks that the worker undertakes, identify the regulatory requirements required to ensure regulatory compliance and to validate that those requirements have been met. In response formal inspections are focused around timed events so that these risks may be reduced or eliminated simply through identification, which would prompt corrective action. (Nikipelo: Paragraph [0024], [0068], [0070], [0074], [0075]) 
2automatically generating, by the processor, an inspection workflow associated with the first physical property in response to determining the first physical property qualifies for contractor inspection and determining the first contractor is qualified to operate as an inspector for the first physical property, wherein the inspection workflow is based on the determined location of the first physical property; and  (i.e., The training module may also keep track of all on-the-job training requirements and check-offs by supervisors to ensure worker competency as result the daily activity module checks that the contractor meets certain requirements to perform work on the site including generation of a workflow at the work site. There may also be registry links between different aspects. For example vendors [contractors 60] and sites 18 in which vendors may be an investigation system used to track violations of policy (i.e. qualifies for contractor inspection) based on formal inspections are focused around timed events (Nikipelo: Paragraph [0017], [0026],[0041], [0061], [0070] ,[0071],[0078]) 
transmitting the workflow to a user device associated with the first contractor over the network. (i.e., different aspects of workflow management and regulatory compliance that may be monitored or managed through the system. A user may access the system, and use the system for managing rights. The system and its modules may be implemented in a work station having a computing device. A user may use the work station to access and interact with the system, including generating reports, obtaining safety and competency assessments, and inputting updates on workers' activities and the notifications from the system may be received and/or viewed using mobile communication devices) (Nikipelo: Paragraph [0024] [0025], [0033])
Nikipelo does not disclose: 
determining, by the processor, the first physical property qualifies for contractor inspection; 
receiving, by the processor via the network, information associated with a first contractor and a second contractor: 
determining, by the processor, a quality rating for each contractor; 
based on the determined quality rating for each contractor, the access level to guideline system rules, and the determined location of the first physical property, determining, by the processor, the first contractor is qualified to operate as an inspector for the first physical property 
However Loveland discloses, 
determining, by the processor, the first physical property qualifies for contractor inspection (i.e., a credentials database, which comprises information related to a service provider's qualifications and prior agreements including, but not limited to, quality ratings, certificates, agreements, qualification verification and other information and the available credential data  for a service provider including perishable and permanent certificates as well as verification information including program rule data are accessed to determine which service providers are qualified to perform the project and filter according to parameters a list of qualified service providers)  (Loveland: Paragraph [0060], [0094], [0102], [0104]) 
receiving, by the processor via the network, information associated with a first contractor and a second contractor: (i.e.,  perform analyses on the information gathered by the system and other information otherwise input into the system. These analyses may be performed on task data, service provider data, task requestor data or other system information. Reports may be generated to help a user analyze and predict trends) (Loveland: Paragraph [0017], [0066], [0093], [0094])
determining, by the processor, a quality rating for each contractor; (i.e.,  present invention may be used to generate a quality rating for service providers listed in system databases and the service provider's performance record or quality rating may be adjusted by the system)  (Loveland: Paragraph [0016], [0066], [0106])
based on the determined quality rating for each contractor (i.e., determine compliance with rules and the service provider's performance record or quality rating may be adjusted), the access level to guideline system rules (i.e. This selection may be based on the type of claim made including the type of work involved in satisfying the claim, the estimated claim cost, the quality rating of the service provider, the location of the service provider and many other factors), and the determined location of the first physical property (i.e., geographical location of the service provider may also be evaluated), determining, by the processor, the first contractor is qualified to operate as an inspector for the first physical property (i.e., service provider and assignment matching occurs. Credential data and program rule data are accessed to determine which service providers are qualified to perform the project and the rules are enacted through an algorithm which is applied to filter the qualified list) (Loveland: Paragraph [0010], [0102], [0104], [0105], [0106])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nikipelo and Loveland so that the system can include a quality rating for the contractors based on geographical location and associated criteria to ensure the contractors are qualified. Other reports may be generated at any level to help a user understand key aspects of their business and these reports maybe customized for a specific business or business type (Loveland: Paragraph [0017]). Agreement and term data may be used to determine a service provider performance track record, it may also be used to help define process parameter data as well as other aspects of embodiments of the present invention. (Loveland: Paragraph [0070])
25.	In claim 2: The combination of Nikipelo and Loveland disclose the method in supra, including wherein one or more scopes of repair are received from one of the first and second contractors. (i.e., during the reporting stage, the item being repaired is tracked in at least one of the Maintenance/Repairs Module 206, the Asset Management Module 202 and the Regulatory Compliance Module 214 based on the reports required. Identification of an item requiring repair may be performed by a worker, or may be performed by the system 200 based on the receiving date of the item., This information may be gathered by the user. Based on a number of criteria, such as the type of operation, production parameters and other factors which play a key role in emergency response, an affected area is determined for a given emergency)  (Nikipelo: Paragraph [0051], [0052], [0053],[0061])
26.	In claim 3: The combination of Nikipelo and Loveland disclose the method in supra, including wherein the first and second contractors (i.e., this information may be gathered by the user. Based on a number of criteria, such as the type of operation, production parameters and other factors which play a key role in emergency response, an affected area is determined for a given emergency) comprise one or more of approved (i.e. all contractors are screened to ensure that they meet certain requirements set by the contracting company or agency) inspectors and candidate inspectors. (i.e., The Inspection Module 210 interacts with the other modules to ensure that inspections are occurring on a regular basis based on the workers' activities (e.g., in compliance with regulations such as OHS and OSHA). These inspections may be formal or informal. (Nikipelo: Paragraph [0031], [0041], [0068])
27.	In claim 4: The combination of Nikipelo and Loveland disclose the method in supra, including further comprising determining an accuracy of the determined first and second geographical zones (i.e., information may be gathered based on the geographical location and requirement) (Nikipelo: Paragraph [0061],[0065]) based on one or more scopes of repair. (i.e., the Emergency Response Module 208 allows monitoring of all provincial or state activities simply by having a user select the desired map on the display screen. Normal status may be displayed as a white map, which may turn yellow when an alert is indicated or when the emergency system for that map is activated. The alert or notice may be sent out via standard communication channels, such as by email. Once the disaster setting is acknowledged at the municipal or provincial/state level, the related map may turn red.) (Nikipelo: Paragraph [0065], [0066])
28.	In claim 5:  The combination of Nikipelo and Loveland disclose the method in supra, including further comprising, based on the determined accuracy of the determined one or more geographical zones, (Nikipelo: Paragraph [0065]; [0066]) determining no adjustments to the first and second geographical zones (i.e. Once an event is noted the latitude and longitude may be entered (e.g., using LSD conversion, information may be gathered based on the geographical location and requirement) ) and the location may be displayed on the map, including distances from the event ) are required. (i.e., Suppliers and service provides may log into the system 200 and provide updates on available supplies and/or services, and they may be tracked and/or color-coded based on the most recent update) (Nikipelo: Paragraph [0061],[0064], [0065],[0067])
29.	In claim 6:  The combination of Nikipelo and Loveland disclose the method in supra, including further comprising, based on the determination that no adjustments to the first and second geographical zones geographical zones are required, (Nikipelo: Paragraph [0036,[0061],[0065]) enforcing the determined access level to guideline system rules based on the location of the first physical property. (i.e., these modules each may interact with the aspects of workflow management and regulatory compliance described with respect to Access to the modules may be restricted based on the organizational level of the user (e.g., a worker at a site might have more restricted access than an Incident Commander at the municipal level), Each location is associated with a detailed inventory of all assets, both physical assets and resources, that are available. All assets are tracked both for receiving and for shipping, including both physical assets and resources) (Nikipelo: Paragraph [0022],[0030] [0031], [0036], [0037], [0058],[0059],[0061],[0064]) 
30.	In claim 7: The combination of Nikipelo and Loveland disclose the method in supra, including further comprising receiving one or more scopes of repair. (Nikipelo: Paragraph [0051], [0052], [0053]
31.	In claim 8: The combination of Nikipelo and Loveland disclose the method in supra, including further comprising receiving contractor authentication information associated with the received (i.e.  Typically, all contractors are screened to ensure that they meet certain requirements set by the contracting company or agency. A given contractor may be pre-qualified (e.g., already known to have regulatory compliance and registered in the common registry) or a one-time contractor. The Daily Activity Module 204 may allow for a one-time user however a notification will be set to have the firm pre-qualified or simply a one-time user. The Daily Activity Module 204 may require all one-time contractors to present certain information, for example Worker's Compensation Board (WCB) information, insurance coverage, safety information and proof of training.) (Nikipelo: Paragraph [0041]) scopes of repairs (Nikipelo: Paragraph [0051], [0052], [0053],[0061])
32.	In claim 9: The combination of Nikipelo and Loveland disclose the method in supra, including wherein determining the first contractor is qualified to operate as the inspector is based in part on the received contractor authentication information (i.e. may monitor the third party or contractor to ensure that the contractor is pre-qualified. If a new contractor is selected, the Daily Activity Module 204 checks that the contractor meets certain requirements to perform work on the site) (Nikipelo: Paragraph [0041], [0075])
33.	In claim 10: Nikipelo discloses,
A system comprising: (Nikipelo: Paragraph [0017], [0018], [0019])
a processor; and (Nikipelo: Paragraph [0022], [0085])
a computer-readable storage medium storing computer-readable instructions, which when executed by the processor, cause the processor to perform: (Nikipelo: Paragraph [0022], [0085])
receiving, over a network (Nikipelo: Paragraph [0080], [0085]), information associated with a severe weather event; (Nikipelo: Paragraph [0066], [0067])
determining a location of impact of the event, wherein the location of impact of the event is associated with a geographical area; (Nikipelo: Paragraph [0029],[0036],[0061],[0064])
based on the location of impact, determining a first geographical zone associated with the event and a second geographical zone associated with the event, (Nikipelo: Paragraph [0064], [0082], [0084]. Fig.5)
 for each geographical zone, determining an access level to guideline system rules; (Nikipelo: Paragraph [0024], [0036] [0075])
determining a location of a first physical property in the geographical area;  (Nikipelo: Paragraph [0061], [0064],[0065], [0082], [0084])  
determining the location of the first physical property is within one of the first and second geographical zones; 4Serial No. 15/970,484  (Nikipelo: Paragraph [0059], [0082])
based on the determined location of the first physical property  and the determined access level to guideline system rules, (Nikipelo: Paragraph [0024], [0068], [0070], [0074], [0075])
automatically generating an inspection workflow associated with the first physical property in response to determining the first physical property qualifies for contractor inspection and determining the first contractor is qualified to operate as an inspector for the first physical property, wherein the inspection workflow is based on the determined location of the first physical property; and (Nikipelo: Paragraph [0017], [0026],[0041], [0061], [0070] ,[0071],[0078])
transmitting the workflow to a user device associated with the first contractor. (Nikipelo: Paragraph [0024] [0025], [0033])
	Nikipelo does not close,
	determining the first physical property qualifies for contractor inspection; 
receiving information associated with a first contractor and a second contractor; 
determining a quality rating for each contractor; 
based on the determined quality rating for each contractor, the access level to guideline system rules, and the determined location of the first physical property, determining the first contractor is qualified to operate as an inspector for the first physical property; 
	However, Loveland discloses,
determining the first physical property qualifies for contractor inspection; (Loveland: Paragraph [0060], [0094], [0102], [0104])
receiving information associated with a first contractor and a second contractor; (Loveland: Paragraph [0017], [0066], [0093], [0094])
determining a quality rating for each contractor; (Loveland: Paragraph [0016], [0066], [0106])
based on the determined quality rating for each contractor, the access level to guideline system rules, and the determined location of the first physical property, determining the first contractor is qualified to operate as an inspector for the first physical property; (Loveland: Paragraph [0010], [0102], [0104], [0105], [0106])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nikipelo and Loveland so that the system can include a quality rating for the contractors based on geographical location and associated criteria to ensure the contractors are qualified. Other reports may be generated at any level to help a user understand key aspects of their business and these reports maybe customized for a specific business or business type (Loveland: Paragraph [0017]). Agreement and term data may be used to determine a service provider performance track record, it may also be used to help define process parameter data as well as other aspects of embodiments of the present invention. (Loveland: Paragraph [0070])
34.	In claim 11: The combination of Nikipelo and Loveland discloses the system in supra, including wherein one or more scopes of repair are received from one of first and second contractors. (Nikipelo: Paragraph [0051], [0052], [0053],[0061],[0065],[0066])
35.	In claim 12: The combination of Nikipelo and Loveland discloses the system in supra, including wherein the first and second contractors comprise one or more of approved inspectors and candidate inspectors. (Nikipelo: Paragraph [0031], [0041], [0068])
36.	In claim 13: The combination of Nikipelo and Loveland discloses the system in supra, including wherein the computer-readable instructions, when executed by the processor, (Nikipelo: Paragraph [0022], [0085]) further cause the processor to perform determining an accuracy of the determined first and second geographical zones based on one or more scopes of repair. (Nikipelo: Paragraph [0065]; [0066])
37.	In claim 14: The combination of Nikipelo and Loveland disclose the system in supra, including wherein the computer-readable instructions, when executed by the processor, (Nikipelo: Paragraph [0022], [0085]) further cause the processor to perform, based on the determined accuracy of the determined one or more geographical zones, (Nikipelo: Paragraph [0065]; [0066]) determining no adjustments to the first and second geographical zones are required. (Nikipelo: Paragraph [0064], [0065],[0066], [0067])
38.	In claim 15: The combination of Nikipelo and Loveland disclose the system in supra, including wherein the computer-readable instructions, when executed by the processor, (Nikipelo: Paragraph [0022], [0085])  further cause the processor to perform, based on the determination that no adjustments to the first and second geographical zones are required, (Nikipelo: Paragraph [0061],[0064],[0065], [0067]) enforcing the determined access level to guideline system rules based on the location of each of the first physical property. (Nikipelo: Paragraph [0022],[0030], [0031], [0036], [0037], [0058],[0059],[0061],[0064])
39.	In claim 16: Nikipelo discloses,
A computer program product comprising: (Nikipelo Paragraph [0022], [0085])
a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured when executed by a processor to: (Nikipelo Paragraph [0022], [0085], [0087])
receive, over a network, information associated with a severe weather event; (Nikipelo: Paragraph [0066], [0067])
determine a location of impact of the event, wherein the location of impact of the event is associated with a geographical area; (Nikipelo: Paragraph [0029],[0036],[0061],[0064])
based on the location of impact, determine a first geographical zone associated with the event and a second geographical zone associated with the event, (Nikipelo: Paragraph [0064], [0082], [0084]. Fig.5)
for each geographical zone, determine an access level to guideline system rules; (Nikipelo: Paragraph [0024], [0036], [0075])
determine a location of a first physical property in the geographical area; (Nikipelo: Paragraph [0061], [0064],[0065], [0082], [0084])  
determine the location of the first physical property is within one of the first and second geographical zones; (Nikipelo: Paragraph [0059], [0082])
based on the determined location of the first physical property and the determined access level to guideline system rules, (Nikipelo: Paragraph [0024], [0068], [0070], [0074], [0075])
automatically generate an inspection workflow associated with the first physical property in response to determining the first 6Serial No. 15/970,484 Attorney Docket No. 8222-27physical property qualifies for contractor inspection and determining the first contractor is qualified to operate as an inspector for the first physical property, wherein the inspection workflow is based on the determined location of the first physical property; and (Nikipelo: Paragraph [0017], [0026],[0041], [0061], [0070] ,[0071],[0078])
transmit the workflow to a user device associated with the first contractor. (Nikipelo: Paragraph [0024] [0025], [0033])
Nikipelo does not disclose,
determine the first physical property qualifies for contractor inspection; 
receive information associated with a first contractor and a second contractor:
determine a quality rating for each contractor; 
based on the determined quality rating for each contractor, the access level to guideline system rules, and the determined location of the first physical property, determine the first contractor is qualified to operate as an inspector for the first physical property; 
However Loveland discloses,
determine the first physical property qualifies for contractor inspection; (Loveland: Paragraph [0060], [0094], [0102], [0104])
receive information associated with a first contractor and a second contractor: (Loveland: Paragraph [0017], [0066], [0093], [0094])
determine a quality rating for each contractor; (Loveland: Paragraph [0016], [0066], [0106])
based on the determined quality rating for each contractor, the access level to guideline system rules, and the determined location of the first physical property, determine the first contractor is qualified to operate as an inspector for the first physical property; (Loveland: Paragraph [0010], [0102], [0104], [0105], [0106])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nikipelo and Loveland so that the system can include a quality rating for the contractors based on geographical location and associated criteria to ensure the contractors are qualified. Other reports may be generated at any level to help a user understand key aspects of their business and these reports maybe customized for a specific business or business type (Loveland: Paragraph [0017]). Agreement and term data may be used to determine a service provider performance track record, it may also be used to help define process parameter data as well as other aspects of embodiments of the present invention. (Loveland: Paragraph [0070])
40.	In claim 17: The combination of Nikipelo and Loveland disclose the claim in supra, including wherein one or more scopes of repair (Nikipelo: Paragraph [0065], [0066]) are received from one of the first and second contractors. (Nikipelo: Paragraph [0051], [0052], [0053], [0060],[0066],[0104])
41.	In claim 18: The combination of Nikipelo and Loveland disclose the claim in supra, including wherein the first and second contractors comprise one or more of approved inspectors and candidate inspectors. (Nikipelo: Paragraph [0031],[0041], [0060],[0068], [0104])
42.	In claim 19: The combination of Nikipelo and Loveland disclose the claim in supra, including wherein the computer-readable program code is further configured when executed by the processor (Nikipelo: Paragraph [0022], [0085]) to determine an accuracy of the determined first and second geographical zones based on one or more scopes of repair.  (Nikipelo: Paragraph [0022], [0061],[0064],[0065]; [0066])
43.	In claim 20: The combination of Nikipelo and Loveland disclose the claim in supra, including wherein the computer-readable program code is further configured when executed by the processor to, (Nikipelo: Paragraph [0022], [0085]) based on the determined accuracy of the determined one or more geographical zones, (Nikipelo: Paragraph [0065]; [0066]) determining no adjustments to the first and second geographical zones are required. (Nikipelo: Paragraph [0036,[0061],[0064], [0065])

Response to Arguments
44.	The response to the arguments of Amendment and Remark filed on 9/30/2021:
45.	Applicant’s arguments with respect to the rejections under U.S.C 112 rejections for claims 1, 10, and 16, Applicant's amendments and remarks have been deleted and amended from the claim and have been fully considered, the objection have been withdrawn.
46. 	Applicant’s arguments with respect to the rejection of claims 4, 5, 13, 14, 19 and 20, under U.S.C 112 rejections for “accuracy”, Applicant's amendments and remarks have been claim and have been fully considered and is not persuasive. 
47.	Applicant’s arguments with respect to the rejection of claims 1- 20, under U.S.C 101 rejections, Applicant's amendments and remarks have been claim and have been fully considered and is not persuasive.
The Applicant’s arguments argue that the claims do not include any mathematical concept because the claims do not recite a mathematical relationship, formula, equation, or calculation on its own. The claims also do not recite any method of organizing human activity. Nothing in the claims affects any human activity. Nothing in the claims organizes any type of human activity. The Office Action states that "receiving, determining, associating, and transmitting data including the geographical location for an event (i.e. disaster, weather, catastrophe) using concepts relating to certain methods of organizing human activity, more specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)." Applicant disagrees and submits nothing in the claims relates to any type of interaction between people or relationship between people as alleged by the Office Action. Applicant submits not feature of the claims can be said to be abstract in any way. Nor do any claimed features relate in any way to any commercial or legal interaction or to managing personal behavior or relationships or interactions between people as alleged by the Office Action. The Applicants arguments further argues that the claims do not recite any steps which can be performed in a human mind. Accordingly, the claims do not recite any elements or limitations which fall within the enumerated groupings of abstract ideas.
	The Examiner respectfully disagree. As discussed above in the U.S.C 101 rejection, the amended claims, as drafted, are steps describe receiving, determining, associating and transmitting data including the geographical location for an event (i.e. disaster, weather, catastrophe) using concepts relating to certain methods of organizing human activity, more specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  (i.e., the bold text is the abstract idea see above U.S.C. 101 rejection). The steps of automating damage event response workflow (rules or instructions to identify options) of a property based on location and impact of damage (i.e., determining, a location of each of the one or more physical properties in the geographical area). The Federal Courts have ruled that these steps as reciting patent-ineligible subject matter. The Application supports the above conclusion where it recites “Increasing the efficiencies of the process of receiving scopes of repair, selecting a contractor, and ensuring the contractor follows proper rules and guidelines in the creation of the estimate and the completion of the repairs is a critical step in improving the overall process of repairing damaged properties after a disaster.” (Specification: Paragraph [0024]), and “What is needed is methods and systems for managing guidelines and enabling efficient and at least partially automated guideline management as well as methods and systems for guiding the inspection of damaged properties such that repair scopes may be accurately and efficiently generated and accurate and proper prices can be applied in the generation of an estimate associated with the repair of the damaged properties.” (Specification: Paragraph [0025]). Therefore the amended claims 1-20, as drafted, are abstract idea. 
	The Applicant’s arguments argues that the claims are directed to a practical application Appellant submits that if the new 2019 Guidance were to be followed, the Examiner would find that any alleged abstract idea recited by the claims is integrated into a practical application because the claims impose meaningful limits such that the claims are more than a drafting effort designed to monopolize the abstract idea. For example, as the Examiner may appreciate, claim 1 does not attempt to monopolize all implementations of transmitting an inspection workflow to a user device. Instead, claim 1 is limited to implementations in which, inter alia, based on the determined location of each of the one or more physical properties and the determined access level to guideline system rules for each of the first and second geographical zones, determining, by the processor, a first physical property of the one or more physical properties qualifies for contractor inspection; and transmitting, by the processor via the network connection, an inspection workflow associated with the first physical property to a user device associated with the first contractor. The Applicants argument further recite that the claims integrate all elements into a practical application by at least one of applying, relying on, and using the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Because the elements of the claims are so integrated, the claims are not "directed to" a judicial exception.
	The Examiner respectfully disagree. The amended claims, as drafted, are not integrated into a practical application. In regards to Example 42, Example 42 is a technical solution to a technical problem (i.e. improving technology, technological solution) The amended claims, as drafted, is not a technical solution to a technical problem (i.e. improving technology, technological solution).  The amended claims, as drafted, are business problem to a business solution (i.e., the steps describe receiving, determining, associating and transmitting data including the geographical location for an event (i.e. disaster, weather, catastrophe)). The above conclusion is supported in the Applicants Amendments and Remarks were it recites: “when a severe weather event occurs, a possibility exists in which an extreme number of properties may be damaged. In such an event, there may be a large number of different inspectors prepared to analyze the damage of each property. The need for an efficient process in managing the work of the inspectors leading from the time of the severe weather event to the creation of estimates for the repair to each property is increasingly important” (Amendments & Remarks, pg. 11).
	The amended claims, as drafted, are not integrated into a practical application. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  The amended claims, as drafted, recite processor, network connection, and non-transitory computer readable storage medium. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Application Specification supports the above where it recites: As illustrated in Fig. 2, the guideline management system 116 may comprise a power module 232, a network interface 228, one or more drivers 224, one or more processors 220, and/or a memory device 204. (Specification: Paragraph [0051]) , and “the communication network 104 may comprise any type of known communication medium or collection of communication media and may use any type of protocols to transport messages between endpoints. The communication network 104 may include wired and/or wireless communication technologies. The Internet is an example of the communication network 104 that constitutes an Internet Protocol (IP) network consisting of many computers, computing networks, and other communication devices located all over the world, which are connected through many telephone systems and other means. Other examples of the communication network 104 include, without limitation, a standard Plain Old Telephone System (POTS), an Integrated Services Digital Network (ISDN), the Public Switched Telephone Network (PSTN), a Local Area Network (LAN), a Wide Area Network (WAN), a Voice over Internet Protocol (VoIP) network, a Session Initiation Protocol (SIP) network, a cellular network, and any other type of packet-switched or circuit-switched network known in the art. In addition, it can be appreciated that the communication network 104 need not be limited to any one network type, and instead may be comprised of a number of different networks and/or network types. The communication network 104 may comprise a number of different communication media such as coaxial cable, copper cable/wire, fiber-optic cable, antennas for transmitting/receiving wireless messages, and combinations thereof. (Specification: Paragraph [0055])”. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore the amended claims 1-20, as drafted, are directed to an abstract idea without a practical application.
	In regards to the Applicants arguments regards the 2019 PEG guidance, The Examiner respectfully disagree. The Examiner examined the amended claims with the latest guidance (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) ("2019 PEG"), October 2019 Update: Subject Matter Eligibility Guidance Update (October 2016 Update) and Alice Corporation Pty. Ltd v. CLS Bank International, et al., 573 U.S._ (2014) and Example 37-42 in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
	In regards to Step1 claims 10, 16, 19 and 20 are rejected for signal per se (software per se), Applicant's amendments and remarks have been fully considered and are persuasive, The Signal per se (software per se) rejection have been withdrawn.
48.	Applicant’s arguments with respect to the rejection of claims 1- 20, under U.S.C 103 rejections, Applicant's amendments and remarks have been claim and have been fully considered and is not persuasive. 
	The Applicants arguments recite that no cited reference or combination of references can be to disclose, teach, or suggest this feature where amended claim states "based on the determined quality rating for each contractor, the access level to guideline system rules, and the determined location of the first physical property, determining, by the processor, the first contractor is qualified to operate as an inspector for the first physical property.", "based on the determined location of the first physical property and the determined access level to guideline system rules, determining, by the processor, the first physical property qualifies for contractor inspection.", and "automatically generating, by the processor, an inspection workflow associated with the first physical property in response to determining the first physical property qualifies for contractor inspection and determining the first contractor is qualified to operate as an inspector for the first physical property, wherein the inspection workflow is based on the determined location of the first physical property; and transmitting the workflow to a user device associated with the first contractor over the network."
The Examiner respectfully disagree. The Applicants rejection is improper. The Applicants argument is moot because of the new grounds of rejections of the updated and new added limitations. The U.S.C 103 rejection have been updated with the new limitations and amendments for claim 1, corresponding claims 10 and 16, the updated rejection discloses all elements of the amended claim.
	The Applicants arguments recite that no cited reference discloses, teaches, or suggests this feature in claim 6 where it cites "based on the determination that no adjustments to the first and second geographical zones are required, enforcing the determined access level to guideline system rules based on the location of the first physical property"
	The Examiner respectfully disagree.  The definition of a geographical zone (see Merriman-Webster. Note words are separate in the dictionary). Is a geographical region or set off as distinct from surrounding or adjoining parts of an area, a section of an area. The claims recites “based on the determination that no adjustments to the first and second geographical zones are required, enforcing the determined access level to guideline system rules based on the location of each of the first physical property”, Nikipelo discloses that “these modules each may interact with the aspects of workflow management and regulatory compliance described with respect to FIG. 1. Access to the modules may be restricted based on the organizational level of the user”. Nikipelo, broadest reasonable interpretation, discloses that access level to the workflow can be restricted based on regulatory polices (rules and instructions). In this example, Nikipelo uses organizational level however it can be applied to geographical locations where Nikipelo discloses “the system may be extendible or modifiable to allow custom user interaction, data recording and reporting, in order to accommodate the special circumstances.”(Nikipelo: Paragraph [0030]). Nikipelo further disclose that the interaction with the other modules Asset Management Module 202 also ensures that regulatory requirements necessary to maintain the (physical or tangible) assets are met and are in agreement with the Maintenance/Repairs Module. Special asset management programs by work site (i.e. location) may be implemented to ensure proper maintenance specifications. Procedures to ensure that regulatory requirements are being met may also be managed using the Asset Management Module (Nikipelo: Paragraph [0037]). Therefore, Nikipelo discloses all elements of Claim 6. The Examiner suggest that the Applicant to incorporated all limitations that Applicant is claiming benefit should be in the claim on record to ensure that the record is clear what the applicant is claiming.
Conclusion
49.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693